UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.1 TO FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 August 20, 2010 Date of Report (Date of earliest event reported) KURRANT MOBILE CATERING, INC. (Exact name of registrant as specified in its charter) Colorado 000-53011 26-1559350 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 279 Sherbrooke West, suite Montreal, Qc, H2X 2Y1 (Address of principal executive offices) (Zip Code) (858) 531-5723 Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This Current Report on Form 8-K is being amended to clarify the conversion terms and to include those certain convertible promissory notes as exhibits. SECTION 1. REGISTRANT’S BUSINESS AND OPERATIONS ITEM 1.01 ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Convertible Promissory Notes Effective approximately May 6, 2010 through August 20, 2010, Kurrant Mobile Catering, Inc., a Colorado corporation (the “Corporation”) entered into a series of convertible promissory notesin various principal amounts (collectively, the “Convertible Promissory Notes”) with various creditors (collectively, the “Creditors”). The aggregate amount represented in principal loaned to the Corporation from the Creditors is $341,000.00. In accordance with the terms and provisions of the Convertible Promissory Notes, the Convertible Promissory Notes are unsecured, shall bear interest at the rate of 10% per annum from the date of issuance of the respective Convertible Promissory Note and be payable sixty days from the date of issuance of the respective Convertible Promissory Note. Each Convertible Promissory Note is convertible at the election of the Creditorinto shares of the Corporation’s common stock at either the rate of $0.16 or $0.10 per share. The Board of Directors in its sole discretion has the authority to amend the Convertible Promissory Notes to reduce the conversion to par value of $0.001. The Convertible Promissory Notes, principal amounts, issuance dates and conversion rates are listed below: Holder Date of Issuance Principal Amount Conversion Rate Theodore Argyrakis May 6, 2010 $ $ Dimitrios Liakopoulos May 17, 2010 Kristine McNally June 2, 2010 Dimitrios Liakopoulos June 9, 2010 Ekaterini Liakopoulos June 9, 2010 Dimitrios Liakopoulos July 8, 2010 Dimitrios Liakopoulos July 12, 2010 Theodore Argyrakis July 12, 2010 Dimitrios Liakopoulos July 21, 2010 Dimitrios Liakopoulos July 30, 2010 Theodore Argyrakis August 2, 2010 Theodore Argyrakis August 11, 2010 Dimitrios Liakopoulos August 13, 2010 Tony Khoury August 16, 2010 Jimmy Khoury August 17, 2010 Theodore Argyrakis August 19, 2010 TGA Consulting Inc. August 20, 2010 2 SECTION 9 – FINANCIAL STATEMENTS AND EXHIBITS Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired. Not applicable. (b) Pro forma Financial Information. Not applicable. (c) Shell Company Transaction. Not applicable. (d)Exhibits. 10.1. Convertible Promissory Note dated May 6, 2010 between Kurrant Mobile Catering Inc. and Theodore Argyrakis. 10.2. Convertible Promissory dated May 17, 2010 between Kurrant Mobile Catering Inc. and Dimitrios Liakopoulos. 10.3. Convertible Promissory dated June 2, 2010 between Kurrant Mobile Catering Inc. and Kristine McNally. 10.4. Convertible Promissory dated June 9, 2010 between Kurrant Mobile Catering Inc. and Dimitrios Liakopoulos. 10.5. Convertible Promissory dated June 9, 2010 between Kurrant Mobile Catering Inc. and Ekaterini Liakopoulos. 10.6. Convertible Promissory dated July 8, 2010 between Kurrant Mobile Catering Inc. and Dimitrios Liakopoulos. 10.7. Convertible Promissory dated July 12, 2010 between Kurrant Mobile Catering Inc. and Dimitrios Liakopoulos. 10.8. Convertible Promissory dated July 12, 2010 between Kurrant Mobile Catering Inc. and Theodore Argyrakis. 10.9. Convertible Promissory dated July 21, 2010 between Kurrant Mobile Catering Inc. and Dimitrios Liakopoulos. 10.10. Convertible Promissory dated July 30, 2010 between Kurrant Mobile Catering Inc. and Dimitrios Liakopoulos. 10.11. Convertible Promissory dated August 2, 2010 between Kurrant Mobile Catering Inc. and Theodore Argyrakis. 10.12. Convertible Promissory dated August 11, 2010 between Kurrant Mobile Catering Inc. and Theodore Argyrakis. 10.13. Convertible Promissory dated August 13, 2010 between Kurrant Mobile Catering Inc. and Dimitrios Liakopoulos. 10.14. Convertible Promissory dated August 16, 2010 between Kurrant Mobile Catering Inc. and Tony Khoury. 10.15. Convertible Promissory dated August 17, 2010 between Kurrant Mobile Catering Inc. and Jimmy Khoury. 10.16. Convertible Promissory dated August 19, 2010 between Kurrant Mobile Catering Inc. and Theodore Argyrakis. 10.17. Convertible Promissory dated August 20, 2010 between Kurrant Mobile Catering Inc. and TGA Consulting Inc. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KURRANT MOBILE CATERING, INC. DATE: October 18, 2010 By: /s/Pierre Turgeon Name: Pierre Turgeon Title: President/Chief Executive Officer 4
